Case 1:19-cv-02775-DDD-NRN Document 57 Filed 04/19/21 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-02775-DDD-NRN

   PATRICK JONES

          Plaintiff,

  v.

   C. R. BARD, INC., and
   BARD PERIPHERAL VASCULAR, INC.,

          Defendants.


                   PLAINTIFF'S MOTION FOR CERTAIN EXHIBITS TO
                 BE KEPT UNDER LEVEL 1 RESTRICTION (UNDER SEAL)

         On April 12th, 2021, Plaintiff Patrick Jones respectfully requested that the Court grant leave

  for him to file under seal the following exhibits to Plaintiff’s Response in Opposition to

  Defendants’ Motion for Summary Judgment: 1, 6, 7, 12, 17, 18, 19, 20, 21, 22, 26, and 27. Exhibit

  1 contains Mr. Jones’s private confidential health information, and the public disclosure of the

  other exhibits listed above would reveal Defendants’ confidential, proprietary, and trade secret

  information.

         Good cause to seal these exhibits exists because Plaintiff is required to protect these

  documents pursuant to this Court’s Scheduling Order, ECF No. 33 (recognizing and incorporating

  the Joint Stipulation for Entry of Protective Order and CMOs 12, 14, and 21 from the Bard MDL).

  Plaintiff therefore requested that the Court grant leave to file under seal Exhibits 1, 6, 7, 12, 17,

  18, 19, 20, 21, 22, 26, and 27 to Plaintiff’s Response in Opposition to Defendants’ Motion for

  Summary Judgment and that the documents be sealed from public access only, with CM/ECF

  access permitted to the litigants’ counsel. On April 14th, 2021, the exhibits to be filed under seal


                                                   1
Case 1:19-cv-02775-DDD-NRN Document 57 Filed 04/19/21 USDC Colorado Page 2 of 3




  were distributed to all counsel of record via electronic mail. Unfortunately, the exhibits to

  Plaintiff's Response in Opposition to Defendants' Motion for Summary Judgment were not filed

  with the Court. Plaintiff was ordered (Doc. 55) provide the court with exhibits to determine

  whether the requirements set forth in D.C.COLO.LCivR 7.2(c) have been satisfied. Plaintiff

  wishes the following exhibits to Plaintiff’s Response in Opposition to Defendants’ Motion for

  Summary Judgment: 1, 6, 7, 12, 17, 18, 19, 20, 21, 22, 26, and 27 to be kept under Level 1

  restriction. Accordingly, Plaintiff has filed exhibits under Level 1 Restriction using the ECF

  system [Doc. 56].

         Plaintiff therefore respectfully requests that the Court grant the aforementioned exhibits to

  be placed under restriction.

  Dated: April 19, 2021                                  Respectfully Submitted,

                                                         MARTIN BAUGHMAN, PLLC

                                                         /s/ Ben C. Martin_______________
                                                         Ben C. Martin, Esq. TX BAR NO. 13052400
                                                         3141 Hood Street, Suite 600
                                                         Dallas, TX 75219
                                                         Tel. (214) 761-6614
                                                         Fax (214) 744-7590
                                                         bmartin@martinbaughman.coma

                                                         Attorney for Plaintiff



                                  CERTIFICATE OF SERVICE
         I hereby certify that on this 19th day of April 2021, I electronically filed the foregoing

  with the Clerk using the ECF system, which sent notification of such filing to the following:

   Blake A. Gansborg                                   Matthew Brian Lerner
   Email: blake.gansborg@nelsonmullins.com             Email: matthew.lerner@nelsonmullins.com
   Mark Thomas Clouatre                                Richard B. North, Jr.
   Email: mark.clouatre@nelsonmullins.com              Email: richard.north@nelsonmullins.com

                                                   2
Case 1:19-cv-02775-DDD-NRN Document 57 Filed 04/19/21 USDC Colorado Page 3 of 3




   Nelson Mullins LLP-Denver               Christopher Shaun Polston
   1400 Wewatta Street                     Email: shaun.polston@nelsonmullins.com
   Suite 500                               Nelson Mullins Riley & Scarborough LLP-
   Denver, CO 80202                        Atlanta
   303-583-9914                            201 17th Street, N.W.
   Fax: 303-583-9999                       Atlantic Station
                                           Suite 1700
                                           Atlanta, GA 30363
                                           404-817-6155
                                           Fax: 404-817-6050

  Attorneys for Defendants


                                                   /s/ Ben C. Martin_________
                                                   Ben C. Martin




                                       3
